Title: To George Washington from Horatio Gates, 15 January 1781
From: Gates, Horatio
To: Washington, George


                        
                            Sir,
                            Berkley County Virginia l5th January 1781
                        
                        The 2d of last month General Greene presented me your Excellency’s Letter of the 22d of October—and upon the
                            10th following, Capt. Hughes of the First Regt of Dragoons, delivered me that of the 8th of October from Pasaice falls—he
                            said it was given him by one of the Staff Department who had picked it up upon the road—it had evident marks of having
                            been opened by the way. By General Green’s letter of the 6th December Your Excellency will perceive—the Enquiry into my
                            conduct could not be held—neither could any time be fixed for holding it—Congress will likewise receive from me, and
                            General Greene, copies of the inclosed Letters, with Sentiments of great respect. I am Sir Your most obedient humble Servant
                        
                            Horatio Gates

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Head Quarters Charlotte 4th December 1780
                            
                            Having laid before you my Instructions from his Excellency General Washington relative to the Court of
                                Enquiry ordered by the Honble The Congress, and being directed by him, to suspend the whole Business, if the mode
                                should not be to your liking, before I proceed to take the Opinion of the General and other officers, respecting the
                                practicability of holding the Court under our present Circumstances—I wish to know your sentiments on the Matter, and
                                whether the Evidences you will want to introduce upon the Occasion, can be had in any short Time—If the mode for
                                holding the Court is disagreeable—or you cannot command the Evidences necessary for your justification, it will
                                supercede the necessity of taking the opinion of the Officers; therefore I wish to be satisfied on these Heads, before
                                I take any further Steps in the Business. I am with Sentiments of Esteem and Regard, and every good Wish for your
                                Health & Happiness Your most obedient humble Servant 
                            
                                Nath. Greene
                            
                            
                                Copy
                            
                        
                        
                     Enclosure
                                                
                            
                                Copy
                                Dear Sir
                                Charlotte 4th December 1780
                            
                            The Letter you did me the honor to write this morning is now before me. Conscious throughout the whole of
                                my Command of my having done all that was in my Power for the public good, I am anxious that the Inquiry into my conduct
                                should immediately take place—It is true there are some Evidences I could wish were here that cannot at present be
                                procured—but Innocence and Integrity induce me to be confident; that the Honor and Justice of the Court of Enquiry, will
                                make every equitable Allowance for that deficiency—With every Sentiment of Regard & Esteem and every wish for
                                your future Glory and Success, I am Dear Sir Your most obedient humble Servant
                            
                                Horatio Gates
                            
                        
                        
                     Enclosure
                                                
                            
                                Copy
                                Dear Sir
                                Camp at Charlotte 6th December 1780
                            
                            Agreeable to my Instructions, I have taken the opinion of the Generals and other principal Officers of
                                this Army upon the practicability of holding a Court of Enquiry
                                into your Conduct during your Command in this Department. They are unanimously in the Opinion that it is not
                                practicable agreeably to the Tenor of my Instructions, and that it would not be prudent to call the Baron Stuben from
                                Virginia without further Information from that Quarter—and, that the Circumstances of this Army would not admit of the
                                Enquiry’s being made, even if the Baron was here.
                            Your earnest desire of having the Court held, would have induced me to call the Baron to this Army, had the
                                Officers been of opinion, that our circumstances would admit of the Enquiry being made; unless the Operations of the
                                Enemy in Virginia had rendered his continuance there very essential—in which case I am persuaded you would neither
                                wish, nor expect it—I flatter myself you are convinced that I am equally anxious with yourself for having the Court
                                convened, and no less desirous of giving you an early Opportunity of justifying yourself to the World—than you are of
                                submitting your Conduct to an impartial Enquiry—As soon as the State of this Army will admit of my convening a Court
                                agreeable to the Tenor of my Instructions, I will give you immediate Notice thereof. I am with Esteem—your most obedt
                                hble Servant

                            
                                 Nath. Greene
                            
                        
                        
                    